Citation Nr: 0510310	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-35 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970 with service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which reopened the claim of service 
connection for post-traumatic stress disorder (PTSD) and then 
denied the claim on the merits.  

Although the RO has reopened the claim, the Board has a legal 
duty under 38 U.S.C.A. §§ 5108 and 7104(b) to review the RO's 
decision and must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

Because the Board finds that new and material evidence has 
been presented to reopen the previously denied claim, and 
because additional development is required before the Board 
can adjudicate the merits of the claim, the case is REMANDED 
to the agency of original jurisdiction via the Appeals 
Management Center (AMC), in Washington, D.C. 


FINDINGS OF FACT

1.  The February 1999 rating decision that determined that 
new and material evidence had not been presented to reopen 
the claim of service connection for PTSD is final.

2.  Evidence added since the February 1999 rating decision 
relates to a previously unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The February 1999 rating decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 3.104 (2004).

2.  Evidence associated with the claims file subsequent to 
the February 1999 rating decision is new and material, and 
this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  In view of the Board's 
favorable decision on the question of new and material 
evidence, further notice or assistance is unnecessary to help 
the veteran in this aspect of the claim.

Evidence Previously Considered 

In a February 1999 rating decision, the RO determined that no 
new and material evidence had been presented to reopen the 
previously denied claim of service connection for PTSD.

The evidence considered by the RO in February 1999 included 
the service records, post-service VA records, and the 
veteran's statements.

A summary of the evidence follows.  



The service medical records, including the reports of 
entrance and separation examinations, contain no 
documentation of a history or finding of PTSD.  
The service personnel records show that the veteran was 
assigned to Company A, 15th Service & Support Battalion, 
First Air Cavalry Division, U.S. Army, in Vietnam from March 
1969 to March 1970.  His military occupational specialty 
(MOS) was as an equipment storage specialist.  He was awarded 
the Vietnam Service Medal, the Republic of Vietnam Campaign 
Medal with 60 Device, and the Vietnam Cross of Gallantry with 
Palm.

In a March 1990 statement, the veteran asserted that he had 
incurred PTSD during his tour of duty in Vietnam. 

The RO denied the veteran's original claim of service 
connection for PTSD in February 1992.  

In an April 1993 statement, the veteran described his in-
service stressor as the assignment to Landing Zone "Jake" 
near Long Binh, Vietnam, in May 1969, where he lived with 
Green Berets and he had witnessed incoming enemy fire.  He 
provided no further information concerning his claimed in-
service stressors.

In a decision, entered in August 1996, the Board denied the 
claim of service connection for PTSD on grounds that PTSD had 
not been diagnosed.

In February 1999, the RO denied the application to reopen the 
previously denied claim on the grounds that he had not 
submitted any new and material evidence.  After the veteran 
was notified of his procedural and appellate rights, he did 
not appeal the adverse determination. 

Current Claim to Reopen

The veteran filed his current claim to reopen in February 
2002.  

The additional evidence submitted consists of VA records, the 
veteran's stressor statement, and an unofficial casualty 
report.  
VA records, dated in October 2001, disclose that the veteran 
had symptoms of depression, insomnia, irritability, anger, 
irritability, nightmares and flashbacks of Vietnam.  The 
diagnoses were PTSD and affective disorder. 

In an October 2003 statement, the veteran stated that he had 
been assigned to the 15th Service & Support Battalion at Bien 
Hoa, which was hit by enemy fire.  He described another 
stressor as finding a soldier dead in a guard shack at the 
entrance to the supply yard where they both worked.  He 
stated that although he had not seen what caused the 
soldier's death, they were in the same unit.  He described 
additional stressors as witnessing enemy fire at Landing Zone 
Jake and at Phouc Vinh, where he was 200 yards from the 
helicopters that were destroyed by enemy fire.

In January 2004, the veteran submitted an unofficial casualty 
report, pertaining to the death of the soldier, the veteran 
identified. 

Analysis

If new and material evidence has been presented, a claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.

New and material evidence is defined as evidence that is not 
cumulative or redundant and that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the claim on any basis, in this case, since 
the February 1999 rating decision.  Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

The basis for the prior denial of the claim was the lack of a 
diagnosis of PTSD. 

The additional evidence presented includes the diagnosis of 
PTSD.  This evidence is not only new-in the sense that such 
evidence was not previously considered by agency decision 
makers-it also relates to a previously unestablished fact, 
the existence of PTSD, the lack of which was the basis for 
the prior denial of the claim. Therefore, the evidence is new 
and material, and the claim of service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been presented to reopen the 
claim of service connection for PTSD.

REMAND

Although the evidence has been found to be new and material, 
additional evidentiary development is needed to substantiate 
the claim, including evidence that the diagnosis of PTSD is 
in accordance with 38 C.F.R. § 4.125 and supporting evidence 
that the claimed in-service stressors occurred.  Also the 
veteran has stated that he is receiving benefits from the 
Social Security Administration. 

Accordingly, under the duty to assist, 38 C.F.R. § 3.159, the 
case is REMANDED for the following action:

1.  Obtain the records of the Social 
Security Administration.  

2.  In order to conduct research of the 
claimed stressors, ask the veteran to 
identify the dates he was at Landing Zone 
Jake and at Phouc Vinh, including the 
loss of five helicopters at Phouc Vinh.



3.  Contact the U.S. Armed Forces Center 
for Unit Records Research (CURR) to 
obtain the unit history, lessons learned, 
and operational reports for Company A, 
15th Support & Service Battalion, First 
Air Cavalry Division, for the period from 
March to June 1969 at Bien Hoa, and to 
verify the death of R.M.P. on June 13, 
1969, at Bien Hoa whose U.S. Army serial 
number was 18841828, including his unit.  

Also, if the veteran provides sufficient 
information, ask CURR to search the 
veteran's unit history for assignments at 
Landing Zone Jake and at Phouc Vinh. 

4.  Only if, CURR verifies a claimed in-
service stressor, schedule the veteran 
for VA psychiatric examination, including 
psychological testing for PTSD, to 
determine whether the veteran has PTSD 
that is related to the verified stressor.  
The claims folder must be reviewed by the 
examiner.  

5.  After the above development, 
adjudicate the claim.  If the claim is 
denied, prepare a supplemental statement 
of the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


